     Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 1 of 13 Page ID #:183



 1     Mark W. Bucher
 2
       mark@calpolicycenter.org
       CA S.B.N. # 210474
 3     Law Office of Mark W. Bucher
 4
       18002 Irvine Blvd., Suite 108
       Tustin, CA 92780-3321
 5     Phone: 714-313-3706
 6     Fax: 714-573-2297

 7     Brian Kelsey (Admitted Pro Hac Vice)
 8     bkelsey@libertyjusticecenter.org
       Jeffrey M. Schwab (Admitted Pro Hac Vice)
 9     jschwab@libertyjusticecenter.org
10     Senior Attorneys
       Liberty Justice Center
11     190 South LaSalle Street
12     Suite 1500
       Chicago, Illinois 60603
13     Phone: 312-263-7668
14     Fax: 312-263-7702

15     Attorneys for Plaintiff
16

17
                                 UNITED STATES DISTRICT COURT

18
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

19
      Thomas Few,                                     Case No. 2:18-cv-09531-JLS-DFM
20
                         Plaintiff
21
                                                      PLAINTIFF’S 1ST AMENDED
22    v.                                              COMPLAINT SEEKING
                                                      DECLARATORY RELIEF,
23
   United Teachers of Los Angeles; Austin             INJUNCTIVE RELIEF, AND
24 Beutner, in his official capacity as               DAMAGES FOR DEPRIVATION OF
   Superintendent of Los Angeles Unified              FIRST AMENDMENT RIGHTS
25
   School District; Xavier Becerra, in his
26 official capacity as Attorney General of
   California,
27

28                      Defendants
30         Case No. 2:18-cv-09531-JLS-DFM         1
           PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
31         AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS COMPLAINT
     Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 2 of 13 Page ID #:184



 1                                              INTRODUCTION
 2           1.      Government employees have a First Amendment right not to be compelled by
 3     their employer to join a union or to pay any fees to that union unless an employee
 4     “affirmatively consents” to waive that right. Janus v. AFSCME, 138 S. Ct. 2448, 2486
 5     (2018). Such a waiver must be “freely given and shown by ‘clear and compelling’
 6     evidence.” Id.
 7           2.      Union dues deduction agreements signed in jurisdictions that required agency
 8     fees to be paid by non-union members before the Supreme Court’s decision in Janus are no
 9     longer enforceable because employees who signed such agreements could not have waived
10     their right to not join or pay a union freely because the Supreme Court had not yet
11     recognized that right. Such employees must be freely given the choice either to join the
12     union or not to join the union without paying agency fees to subsidize union advocacy.
13           3.      Plaintiff, Thomas Few, is a special education teacher employed by the Los
14     Angeles Unified School District (“LAUSD”). Prior to the Supreme Court’s decision in
15     Janus on June 27, 2018, Mr. Few was a union member of Defendant United Teachers of
16     Los Angeles (“UTLA”).
17           4.      UTLA is violating Mr. Few’s First Amendment rights to free speech and
18     freedom of association by refusing to allow him to withdraw his membership and by
19     continuing to charge him union dues based solely on a union card Mr. Few signed before
20     the Janus decision, which is now unenforceable.
21           5.      Defendant LAUSD Superintendent Austin Beutner (“Superintendent
22     Beutner”) is violating Mr. Few’s First Amendment rights to free speech and freedom of
23     association by continuing to withhold union dues from his paycheck, and, on information
24     and belief, is transmitting those funds to Defendant UTLA, despite not having received
25     freely given affirmative consent from Mr. Few to do so.
26           6.      The State of California is violating Mr. Few’s First Amendment rights to free
27     speech and freedom of association through its laws that authorize public schools to require
28
          Case No. Case No. 2:18-cv-09531-JLS-DFM   2
30
          PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
          AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 3 of 13 Page ID #:185



 1     employees to associate with labor unions and to require that those unions be the “exclusive
 2     representative” of all employees. Cal. Gov’t Code §§ 3543, 3543.1.
 3           7.      Mr. Few, therefore, brings this case under 42 U.S.C § 1983, seeking
 4     declaratory and injunctive relief, as well as damages in the amount of the dues previously
 5     deducted from his paychecks.
 6                                                  PARTIES
 7           8.      Plaintiff, Thomas Few, is a special education teacher employed by Defendant
 8     Los Angeles Unified School District. He resides in Ventura County, California.
 9           9.      Defendant United Teachers of Los Angeles is a labor union headquartered at
10     3303 Wilshire Boulevard, 10th Floor, Los Angeles, California, 90010 in Los Angeles
11     County.
12           10.     Defendant Austin Beutner is sued in his official capacity as the Superintendent
13     of the Los Angeles Unified School District, a public school system. The Office of the
14     Superintendent is located at 333 South Beaudry Avenue, Los Angeles, California, 90017 in
15     Los Angeles County.
16           11.     Attorney General Xavier Becerra is sued in his official capacity as the
17     representative of the State of California charged with the enforcement of state laws,
18     including the provisions challenged in this case. His address for service of process is 300
19     South Spring Street, Los Angeles, California, 90013 in Los Angeles County.
20                                      JURISDICTION AND VENUE
21           12.     This case raises claims under the First and Fourteenth Amendments of the U.S.
22     Constitution and 42 U.S.C. § 1983. The Court has subject-matter jurisdiction under 28
23     U.S.C. § 1331 and 28 U.S.C. § 1343.
24           13.     Venue is proper because a substantial portion of the events giving rise to the
25     claims occurred in the Central District of California. 28 U.S.C. 1391(b)(2).
26

27

28
          Case No. Case No. 2:18-cv-09531-JLS-DFM    3
30
          PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
          AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 4 of 13 Page ID #:186



 1                                                  FACTS
 2              14.   Plaintiff, Thomas Few, has been a special education teacher in the Los Angeles
 3     Unified School District since August 2016.
 4              15.   Mr. Few began work for LAUSD at Monroe High School. Due to low
 5     enrollment at Monroe High School, Mr. Few became a special education teacher at
 6     Francisco Sepulveda Middle School in LAUSD in September 2016, where he currently
 7     works.
 8              16.   When Mr. Few began his employment with LAUSD in August 2016, he joined
 9     UTLA. LAUSD allowed the union meeting to be held in a public school classroom with
10     several new teachers present and watching, all of whom were informed by multiple UTLA
11     representatives to join the union. When he joined UTLA, neither UTLA nor Superintendent
12     Beutner informed him that he had the right not to join the union.
13              17.   On February 13, 2018, Mr. Few was again offered and signed a union
14     membership card. Once again, he was not informed by UTLA or Superintendent Beutner
15     of his right not to join the union.
16              18.   Later in 2018, Mr. Few learned that he had a legal right not to be a union
17     member and to pay agency fees instead of full union dues. On or about June 2, 2018, Mr.
18     Few sent a letter to the union asking to resign his membership and to become an agency fee
19     payer.
20              19.   On June 27, 2018, the Supreme Court issued its decision in the Janus case.
21              20.   On July 13, 2018, UTLA responded to Mr. Few’s resignation letter by rejecting
22     it. UTLA stated that Mr. Few could not resign from the union until his resignation window,
23     which was “not less than thirty (30) days and not more than sixty (60) days before” the
24     anniversary of his union membership on February 13.
25              21.   After the Supreme Court issued its decision in Janus, Mr. Few learned that he
26     had the right both not to be a member of the union and not to pay any money to the union.
27     Mr. Few submitted a second resignation letter to UTLA on August 3, 2018, but UTLA did
28     not bother to respond to Mr. Few’s second letter.
          Case No. Case No. 2:18-cv-09531-JLS-DFM   4
30
          PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
          AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 5 of 13 Page ID #:187



 1           22.     Mr. Few also sent a copy of the August 3, 2018 letter to LAUSD, but he did
 2     not receive a response from Superintendent Beutner either.
 3           23.     On or about October 10, 2018, Mr. Few submitted a third letter to UTLA,
 4     explaining that the union agreement he had signed in February 2018 was invalid after the
 5     Supreme Court’s decision in Janus. Mr. Few requested, once again, to resign from the union
 6     and stop having its dues deducted from his paycheck. He pleaded that he may have to resort
 7     to legal action to uphold his constitutional rights, but his third letter was also denied because
 8     it was not received within the resignation window.
 9           24.     Superintendent Beutner has deducted dues of approximately eighty-six dollars
10     ($86) per month from Mr. Few’s paychecks since he began employment in August 2016
11     and has remitted those dues to UTLA. Superintendent Beutner continues to deduct those
12     dues, despite Mr. Few’s repeated requests that it be stopped.
13           25.     Under California law, unions that wish to represent public school employees
14     need only submit a request for recognition based on union membership cards signed by a
15     simple majority of the relevant bargaining unit. Employers may not question whether the
16     union legitimately represents the will of the employees. Cal. Gov’t Code § 3544.1.
17           26.     Under California law, a secret ballot election is required only when multiple
18     unions claim to represent the bargaining unit. Cal. Gov’t Code § 3544.7. To qualify for the
19     ballot, a union must have union cards signed by 30 percent of the bargaining unit. Cal. Gov’t
20     Code 3544.1(b).
21           27.     Once the exclusive representative is certified, only that union “may represent
22     that unit in their employment relations with the public school employer.” Cal. Gov’t Code
23     § 3543.1(a). An employee of the school district “shall not meet and negotiate with the public
24     school employer.” Cal. Gov't Code § 3543.The union then has the exclusive right to
25     represent the employees as to “wages, hours of employment, and other terms and conditions
26     of employment.” Cal. Gov’t Code § 3543.2(a)(1).
27           28.     The union’s exclusive right to represent employees is not limited only to
28     matters of employment but also expressly includes the right “to consult on the definition of
          Case No. Case No. 2:18-cv-09531-JLS-DFM   5
30
          PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
          AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 6 of 13 Page ID #:188



 1     educational objectives, the determination of the content of courses and curriculum, and the
 2     selection of textbooks.” Cal. Gov’t Code § 3543.2(3).
 3           29.     Certified unions even have the right to access the workplace and use the
 4     employer’s internal communications facilities to speak directly with employees. Cal. Gov’t
 5     Code § 3543.1(b).
 6           30.     Once a union has been certified, an employee, whether he agrees with the
 7     union’s positions or not, “shall, as a condition of continued employment, be required either
 8     to join the recognized employee organization or pay the fair share service fee.” Cal. Gov’t
 9     Code § 3546.
10           31.     School districts must deduct dues from the paychecks of employees who have
11     signed a written authorization and must remit those funds to the union. Cal. Gov’t Code §
12     3543.1; Cal. Educ. Code §§ 45060 and 45168. A revocation of an employee’s written
13     authorization “shall be in writing and shall be effective provided the revocation complies
14     with the terms of the written authorization.” Cal. Educ. Code § 45060(a). Employee
15     requests to cancel or change their dues deductions are to be directed to the union rather than
16     the employer. Cal. Educ. Code §45060(e). Employers are instructed to rely on the union to
17     determine which employees have authorized the deduction of dues and which have not. Id.
18                                          COUNT I
19
                  By refusing to allow Mr. Few to withdraw from the union and
        continuing to deduct his dues, UTLA and Superintendent Beutner are violating his
20              First Amendment rights to free speech and freedom of association.
21
             32.     The allegations contained in all preceding paragraphs are incorporated herein
22
       by reference.
23
             33.     Forcing a government employee to join a union or even to pay fees to a union
24
       violates that employee’s First Amendment rights to free speech and freedom of association
25
       unless the employee “affirmatively consents” to waive the rights. Janus v. AFSCME, 138
26
       S. Ct. 2448, 2486 (2018). Such a waiver must be “freely given and shown by ‘clear and
27
       compelling’ evidence.” Id.
28
          Case No. Case No. 2:18-cv-09531-JLS-DFM   6
30
          PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
          AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 7 of 13 Page ID #:189



 1           34.     The rights to free speech and freedom of association in the First Amendment
 2     have been incorporated to and made enforceable against the states through the Fourteenth
 3     Amendment guarantee of Due Process. Id. at 2463; NAACP v. Alabama, 357 U.S. 449
 4     (1958); Gitlow v. New York, 268 U.S. 652 (1925).
 5           35.     42 U.S.C. 1983 provides a cause of action for both damages and injunctive
 6     relief against any person who, under color of law of any state, subjects any person within
 7     the jurisdiction of the United States to a deprivation of any rights, privileges, or immunities
 8     secured by the Constitution.
 9           36.     Mr. Few does not affirmatively consent to remaining a member of UTLA or
10     to his union dues being withheld by Superintendent Beutner.
11           37.     Superintendent Beutner is a state actor, who is deducting dues from Mr. Few’s
12     paycheck under color of state law.
13           38.      UTLA is acting in concert with Superintendent Beutner to collect union dues
14     from Mr. Few’s paycheck without his consent and refuses to withdraw his union
15     membership. In doing so, UTLA is acting under color of state law. UTLA is acting pursuant
16     to an exclusive collective bargaining agreement negotiated with a state entity, is following
17     the laws of the State of California in doing so, and is utilizing the state payroll system to
18     exact its dues.
19           39.     UTLA and Superintendent Beutner have limited withdrawal from the union to
20     an arbitrary 30-day period per year and insist that Mr. Few can only exercise his First
21     Amendment rights at that time.
22           40.     The actions of UTLA and Superintendent Beutner constitute a violation of Mr.
23     Few’s First Amendment rights to free speech and freedom of association not to join or
24     financially support a union without his affirmative consent.
25           41.     From August 2016 to February 13, 2018, because he was not given the option
26     of paying nothing to the union as a non-member of the union, Mr. Few could not have
27     provided affirmative consent to UTLA or Superintendent Beutner to have union dues
28     deducted from his paycheck.
          Case No. Case No. 2:18-cv-09531-JLS-DFM   7
30
          PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
          AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 8 of 13 Page ID #:190



 1           42.     From February 13, 2018 until he requested to be removed from the union on
 2     June 2, 2018, Mr. Few’s consent to dues collection was not “freely given” because it was
 3     given based on an unconstitutional choice between union membership or the payment of
 4     union agency fees without the benefit of membership. Janus, 138 S. Ct. at 2486.
 5           43.     If Mr. Few’s choice had been between paying eighty-six dollars a month in
 6     union dues or paying nothing, he would have chosen to pay nothing. Instead, Mr. Few was
 7     given the choice to pay eighty-six dollars a month in union dues or pay three quarters of
 8     that amount in union agency fees without receiving the benefits of the union. Janus made
 9     clear that this false dichotomy is unconstitutional. Id. Therefore, Mr. Few’s consent, which
10     was compelled by the false information given to him, was not given freely.
11           44.     From June 2, 2018, when Mr. Few expressly requested removal from the
12     union, until now, Mr. Few clearly has not affirmatively consented to being a member of
13     UTLA.
14           45.     Cal. Gov’t Code § 3543.1 and Cal. Educ. Code §§ 45060 and 45168 give the
15     union the authority to set the terms by which employees may join or withdraw from union
16     membership. They permit union presentations at new employee orientations, implying that
17     union membership is sanctioned by the school district. Under the color of this state law,
18     UTLA has imposed an unconstitutional requirement that Mr. Few continue to pay
19     membership dues unless he withdraws during a 30-day window set by the union.
20           46.     The deduction of dues and the setting of the opt-out schedule by the union
21     under Cal. Educ. Code §§ 45060 and 45168 are, therefore, an unconstitutional abridgement
22     of Mr. Few’s right under the First Amendment not to be compelled to associate with
23     speakers and organizations without his consent.
24           47.     Under 42 U.S.C. § 1983, Mr. Few is entitled to have Cal. Gov’t Code § 3543.1
25     and Cal. Educ. Code §§ 45060 and 45168 declared unconstitutional for violating his First
26     Amendment rights to free speech and freedom of association
27           48.     Mr. Few is entitled to an injunction under 42 U.S.C. § 1983 ordering UTLA
28     immediately to withdraw his union membership.
          Case No. Case No. 2:18-cv-09531-JLS-DFM   8
30
          PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
          AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 9 of 13 Page ID #:191



 1           49.       Mr. Few is entitled to an injunction under 42 U.S.C. § 1983 ordering
 2     Superintendent Beutner and UTLA immediately to stop deducting union dues from his
 3     paycheck.
 4           50.     Mr. Few is entitled under 42 U.S.C. § 1983 to damages in the amount of all
 5     dues deducted and remitted to UTLA since the commencement of his employment in
 6     August 2016.
 7           51.     In the alternative, Mr. Few is entitled under 42 U.S.C. § 1983 to damages in
 8     the amount of all dues deducted and remitted to UTLA since he sent a letter to the union
 9     asking to resign his membership and to become an agency fee payer on June 2, 2018.
10           52.     In the alternative, Mr. Few is entitled under 42 U.S.C. § 1983 to damages in
11     the amount of all dues deducted and remitted to UTLA since the ruling in Janus on June
12     27, 2018.
13                                          COUNT II
14
                The state law forcing Mr. Few to continue to associate with UTLA
            without his affirmative consent violates Mr. Few’s First Amendment rights
15               to free speech and freedom of association and 42 U.S.C. § 1983.
16
             53.     The allegations contained in all preceding paragraphs are incorporated herein
17
       by reference.
18
             54.     “Compelling individuals to mouth support for views they find objectionable
19
       violates that cardinal constitutional command, and in most contexts, any such effort would
20
       be universally condemned.” Janus, 138 S. Ct. at 2463.
21
             55.     For this reason, the Supreme Court has repeatedly affirmed that "[f]orcing free
22
       and independent individuals to endorse ideas they find objectionable is always demeaning
23
       . . . a law commanding “involuntary affirmation” of objected-to beliefs would require “even
24
       more immediate and urgent grounds” than a law demanding silence.” Janus, 138 S. Ct. at
25
       2464 (2018) (quoting West Virginia Bd. of Ed. v. Barnette, 319 U. S. 624, 633 (1943)).
26
             56.     Therefore, courts should scrutinize compelled associations strictly, because
27
       “mandatory associations are permissible only when they serve a compelling state interest
28
          Case No. Case No. 2:18-cv-09531-JLS-DFM   9
30
          PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
          AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 10 of 13 Page ID #:192



 1   that cannot be achieved through means significantly less restrictive of associational
 2   freedoms." Knox v. SEIU, 567 U.S. 298, 310 (quoting Roberts v. United States Jaycees, 468
 3   U.S. 609, 623 (1984)) (internal quotation marks omitted).
 4           57.   In the context of public sector unions, the Supreme Court has likewise
 5   recognized that “[d]esignating a union as the employees' exclusive representative
 6   substantially restricts the rights of individual employees. Among other things, this
 7   designation means that individual employees may not be represented by any agent other
 8   than the designated union; nor may individual employees negotiate directly with their
 9   employer.” Janus, 138 S. Ct. at 2460
10           58.   California law expressly grants the union the right to speak on Mr. Few’s
11   behalf on matters of serious public concern, including the salaries and benefits received by
12   school teachers, how school districts should deal with financial challenges, whether or not
13   merit-based pay would improve educational outcomes for California’s children, and even
14   what curriculum those children should be taught. Cal. Gov’t Code § 3543.2. These topics
15   are inherently political questions in the context of public sector unions. Janus, 138 S. Ct.
16   2473.
17           59.   The State of California, through Cal. Gov’t Code §§ 3543 and 3543.1, has
18   authorized Superintendent Beutner to designate UTLA as Mr. Few’s exclusive
19   representative in negotiating the terms and conditions of his employment.
20           60.   Under color of state law, UTLA has acted as Mr. Few’s exclusive
21   representative in negotiating the terms and conditions of his employment.
22           61.   Under color of state law, Superintendent Beutner has negotiated the terms and
23   conditions of Mr. Few’s employment with UTLA.
24           62.   This designation compels Mr. Few to associate with the union and, through its
25   representation of him, it compels him to petition the government with a certain viewpoint,
26   despite that viewpoint being in opposition to Mr. Few’s own goals and priorities for the
27   State of California.
28
        Case No. Case No. 2:18-cv-09531-JLS-DFM   10
30
        PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
        AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 11 of 13 Page ID #:193



 1         63.     The exclusive representative provisions of Cal. Gov’t Code §§ 3543 and
 2   3543.1; the requirement that Mr. Few join a union or support it with an agency fee under
 3   Cal. Gov’t Code § 3546; the right of a union to control all negotiations regarding not only
 4   employment but curricula and other matters of policy under Cal. Gov’t Code § 3543.2; the
 5   prohibition against Mr. Few speaking for himself as an employee to his employer under
 6   Cal. Gov’t Code § 3543.1(a); and all related provisions are, therefore, an unconstitutional
 7   abridgement of Mr. Few’s right under the First Amendment not to be compelled to associate
 8   with speakers and organizations without his consent.
 9         64.     Under 42 U.S.C. § 1983, Mr. Few is entitled to have Cal. Gov’t Code §§ 3543,
10   3543.1, 3543.2, and 3546 declared unconstitutional for violating his First Amendment
11   rights to free speech and freedom of association.
12                                         PRAYER FOR RELIEF
13         Mr. Few respectfully requests that the Court:
14                 a.      Declare that limiting the ability of Mr. Few to resign his union
15         membership to a window of time is unconstitutional because he did not provide
16         affirmative consent;
17                 b.      Declare that Mr. Few’s signing of the union card cannot provide a basis
18         for his affirmative consent to waive his First Amendment rights upheld in Janus
19         because such authorization was based on the unconstitutional choice between paying
20         the union as a member or paying the union as a non-member;
21                 c.      Declare that the practice by Superintendent Beutner of withholding
22         union dues from Mr. Few’s paycheck was unconstitutional because Mr. Few did not
23         provide affirmative consent to do so;
24                 d.      Enjoin Superintendent Beutner from deducting dues from Mr. Few’s
25         paycheck, unless he first provides freely given affirmative consent to such
26         deductions;
27                 e.      Enjoin United Teachers of Los Angeles from collecting dues from Mr.
28         Few, unless he first provides freely given affirmative consent;
        Case No. Case No. 2:18-cv-09531-JLS-DFM   11
30
        PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
        AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 12 of 13 Page ID #:194



 1                f.      Award damages against UTLA for all union dues collected from Mr.
 2        Few since the commencement of his employment;
 3                g.      In the alternative, award damages against UTLA for all union dues
 4        collected from Mr. Few since June 2, 2018;
 5                h.      In the alternative, award damages against UTLA for all union dues
 6        collected from Mr. Few after June 27, 2018;
 7                i.      Declare that Mr. Few has a constitutional right not to be represented by
 8        a union as his exclusive representative without his affirmative consent;
 9                j.      Enjoin the Attorney General from enforcing Cal. Gov’t Code §§ 3543,
10        3543.1 3543.2, and 3546; Cal. Educ. Code §§ 45060 and 45168; and all other
11        provisions of California law that provide for exclusive representation of and
12        deduction of dues from employees who do not affirmatively consent to union
13        membership;
14                k.      Enjoin UTLA from acting as the exclusive representative of Mr. Few;
15                l.      Award Mr. Few his costs and attorneys’ fees under 42 U.S.C. § 1988;
16
          and
17

18                m.      Award any further relief to which Mr. Few may be entitled.

19   Dated: December 28, 2018

20                                               Respectfully submitted,

21
                                                 /s/ Mark W. Bucher
                                                 Mark W. Bucher
22                                               mark@calpolicycenter.org
23                                               CA S.B.N. # 210474
                                                 Law Office of Mark W. Bucher
24                                               18002 Irvine Blvd., Suite 108
25                                               Tustin, CA 92780-3321
                                                 Phone: 714-313-3706
26                                               Fax: 714-573-2297
27
                                                 /s/ Brian Kelsey
28                                               Brian Kelsey (Admitted Pro Hac Vice)
       Case No. Case No. 2:18-cv-09531-JLS-DFM      12
30
       PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
       AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case 2:18-cv-09531-JLS-DFM Document 38 Filed 12/28/18 Page 13 of 13 Page ID #:195



 1                                              bkelsey@libertyjusticecenter.org
 2
                                                Jeffrey M. Schwab (Admitted Pro Hac Vice)
                                                jschwab@libertyjusticecenter.org
 3                                              Senior Attorneys
 4
                                                Liberty Justice Center
                                                190 South LaSalle Street
 5                                              Suite 1500
 6                                              Chicago, Illinois 60603
                                                Phone: 312-263-7668
 7                                              Fax: 312-263-7702
 8
                                                Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      Case No. Case No. 2:18-cv-09531-JLS-DFM      13
30
      PLAINTIFF’S 1ST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
      AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
